Exhibit 10.5

QUINTILES IMS HOLDINGS, INC.

2010 EQUITY INCENTIVE PLAN

(As Amended and Restated)

This Plan was frozen on April 4, 2014 and no new awards will be granted under
the Plan following such date. This amended and restated Plan represents a
continuation and assumption of the IMS Health Holdings, Inc. 2010 Equity
Incentive Plan (the “Prior Plan”), effective upon the consummation of the merger
of IMS Health Holdings, Inc. and Quintiles Transnational Holdings, Inc. on
October 3, 2016 (the “Effective Date”). Upon the Effective Date, Quintiles IMS
Holdings, Inc. has assumed this Plan and all outstanding Awards under the Plan,
and all rights and obligations of the Company hereunder.

1.    DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2.    PURPOSE

The Plan has been established to advance the interests of the Company and its
Affiliates by providing for the grant to Participants of Stock-based and other
incentive Awards.

3.    ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards, subject only to Section 5 and other express provisions of the
Plan; determine or, subject to the express provisions of an Award Agreement,
modify or waive the terms and conditions of any Award; prescribe forms, rules
and procedures; and otherwise do all things necessary to carry out the purposes
of the Plan. All determinations of the Administrator made under the Plan will be
conclusive and will bind all parties.

4.    LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. Subject to Section 4(b) and Section 7, a maximum of
9,731,237 shares of Stock may be delivered in satisfaction of Awards under the
Plan (of which 8,801,957 may be delivered upon the exercise of ISOs), together
with a maximum of 115,200 additional shares which may be delivered solely in
satisfaction of Awards to non-employee directors of the Company or its
Affiliates under the Plan (which numbers include shares of Stock previously
issued pursuant to Awards granted under the Plan on an adjusted basis). The
number of shares of Stock delivered in satisfaction of Awards shall, for
purposes of the preceding sentence, be determined net of shares of Stock
withheld by the Company under any Award in payment of any exercise price or in
satisfaction of tax withholding requirements with respect to such Award. For the
avoidance of doubt, any shares of Stock subject to an Award that is cancelled,
forfeited, lapses or is otherwise terminated without an issuance of shares of
Stock being made thereunder or that is settled for cash will no longer be
counted against the foregoing maximum share limitation and may again be subject
to Awards under the Plan.

(b) Certain Replacement Awards. Reference is made to the Awards specified on
Exhibit B (the “Replacement Awards”), which represent SARs granted in
substitution for certain stock appreciation rights granted under the 1998 IMS
Health Incorporated Employees’ Stock Incentive Plan and/or the IMS Health
Incorporated 2000 Stock Incentive Plan. Shares of Stock subject to the
Replacement Awards shall be in addition to the shares specified in Section 4(a),
but if any Replacement Award expires unexercised or is satisfied in whole or in
part without the issuance of shares, the shares of Stock previously subject to
such Award shall not be available for future grants under the Plan.
Notwithstanding Section 6(a)(4), each Replacement Award shall be fully vested
and exercisable upon the date of grant.



--------------------------------------------------------------------------------

(c) Type of Shares. Stock delivered under the Plan may be authorized but
unissued Stock or previously issued Stock acquired by the Company. Replacement
Awards may be granted with respect to fractional shares of Stock, but no
fractional shares of Stock shall be delivered under the Plan. Any fractional
shares that would otherwise be deliverable hereunder shall be settled for cash.

5.    ELIGIBILITY AND PARTICIPATION

The Administrator, after consultation with the CEO, will select Participants
from among those key Employees and directors of, and consultants and advisors
to, the Company or its Affiliates who, in the opinion of the Administrator, are
in a position to make a significant contribution to the success of the Company
and its Affiliates. Eligibility for ISOs is limited to employees of the Company
or of a “parent corporation” or “subsidiary corporation” of the Company as those
terms are defined in Section 424 of the Code. Eligibility for Stock Options
other than ISOs is limited to individuals described in the first sentence of
this Section 5 who are providing direct services on the date of grant of the
Stock Option to the Company or to a subsidiary of the Company that would be
described in the first sentence of Treas. Regs. § 1.409A-1(b)(5)(iii)(E).

Awards covering any shares of Stock that remain available under Section 4(a)
during the five-year period beginning on the effective date of the Plan shall be
allocated and awarded to the persons eligible for participation in the Plan as
selected by the CEO, subject to the approval of the Administrator, with the
objective of allocating and awarding any remaining shares of Stock by the end of
such five-year period, or, if earlier, by the occurrence of a Covered
Transaction.

6.    RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein, and will furnish to each Participant
an Award Agreement setting forth the terms applicable to the Participant’s
Award. By entering into an Award Agreement or by accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant agrees or shall be deemed to have agreed to the terms of the Award
and of the Plan. Notwithstanding any provision of the Plan to the contrary,
awards of an acquired company that are converted, replaced or adjusted in
connection with the acquisition may contain terms and conditions that are
inconsistent with the terms and conditions specified herein, as determined by
the Administrator.

(2) Fair Market Value. In determining the fair market value of any share of
Stock under the Plan, the Administrator shall make the determination in good
faith consistent with the rules of Section 422 and Section 409A, to the extent
applicable. If at the applicable reference date the Stock is not readily
tradable on an established securities market, in accordance with Treas. Regs. §
1.409A-1(b)(5)(iv)(B), the Administrator’s determination of fair market value
shall be based on the reasonable application of a reasonable valuation method,
and shall

 

-2-



--------------------------------------------------------------------------------

take into account an independent third-party valuation obtained not less
frequently than annually. Such determination shall be made in a manner that is
consistent with the manner in which the Company determines the fair market value
of shares of Stock held by the Investors (as such term is defined in the
Management Stockholders Agreement).

(3) Transferability. Neither ISOs, nor, except as the Administrator otherwise
expressly provides, other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs (and,
except as the Administrator otherwise expressly provides, other non-transferable
Awards requiring exercise) may be exercised only by the Participant. The
Administrator may permit Awards other than ISOs to be transferred by gift,
subject to the terms of the Management Stockholders Agreement, to the extent
applicable, and such other limitations as the Administrator may impose.

(4) Vesting, etc. The Administrator may determine and shall set forth in an
Award Agreement the time or times at which an Award will vest or become
exercisable and the terms on which an Award requiring exercise will remain
exercisable. Without limiting the foregoing, the Administrator may at any time
accelerate the vesting or exercisability of an Award, regardless of any adverse
or potentially adverse tax or other consequences resulting from such
acceleration. Unless the Administrator expressly provides otherwise in an Award
Agreement, however, the following rules will apply if a Participant’s Employment
ceases:

(A) Immediately upon the cessation of Employment, each Award requiring exercise
held by the Participant or the Participant’s permitted transferees, if any, will
immediately cease to be exercisable and will immediately terminate except as
otherwise provided at (B), (C) or (D) below, and all other Awards held by the
Participant or the Participant’s permitted transferees, if any, to the extent
not already vested, will be immediately forfeited.

(B) Subject to (C), (D), and (E) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the shorter of (i) a period of 30 days
or (ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon immediately terminate.

(C) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death or
Disability, to the extent then exercisable, will remain exercisable for the
shorter of (i) the one year period ending with the first anniversary of the
Participant’s death or Disability, as the case may be, or (ii) the period ending
on the latest date on which such Stock Option or SAR could have been exercised
without regard to this Section 6(a)(4), and will thereupon immediately
terminate.

(D) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the termination of the
Participant’s Employment by the Company other than for Cause or, to the extent
that the Award Agreement for such Participant expressly provides for the
treatment of an Award upon a

 

-3-



--------------------------------------------------------------------------------

termination for Good Reason, by the Participant for Good Reason, to the extent
then exercisable, will remain exercisable for the shorter of (i) a period of 90
days, or (ii) the period ending on the latest date on which such Stock Option or
SAR could have been exercised without regard to this Section 6(a)(4), and will
thereupon immediately terminate.

(E) For the avoidance of doubt, all Stock Options and SARs held by a Participant
or the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation if such cessation of Employment has resulted in connection with an act
or failure to act constituting Cause (or such Participant’s Employment could
have been terminated for Cause (without regard to the lapsing of any required
notice or cure periods in connection therewith) at the time such Participant
terminated Employment).

(5) Competing Activity. To the extent set forth in an Award Agreement, the
Administrator may cancel, rescind, withhold or otherwise limit or restrict any
Award at any time if the Participant is not in compliance with all applicable
provisions of the Award Agreement and the Plan, or if the Participant breaches
any agreement with the Company or its Affiliates with respect to
non-competition, non-solicitation or confidentiality.

(6) Taxes. The delivery, vesting and retention of Stock under an Award are
conditioned upon full satisfaction by the Participant of all tax withholding
requirements with respect to the Award. The Administrator will make such
provision for the withholding of taxes as it deems necessary. Except as
expressly provided in an Award Agreement, the Administrator may, but need not,
hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock, in each case, having a Fair Market Value equal
to the applicable minimum statutory withholding amount in satisfaction of tax
withholding requirements.

(7) Dividend Equivalents, etc. To the extent consistent with Section 409A (and
with Section 422, in the case of ISOs), and subject to Section 7(c), the
Administrator in its sole discretion may provide for supplemental cash payments
in lieu of Stock-based dividends or other distributions to the holder of any
Award that is not entitled to share in the actual dividend or distribution.

(8) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued Employment with the Company or its Affiliates, or any
rights as a stockholder except as to shares of Stock actually issued under the
Plan. The loss of existing or potential profit in an Award will not constitute
an element of damages in the event of termination of Employment for any reason,
even if the termination is in violation of an obligation of the Company or any
Affiliate to the Participant, provided that nothing herein shall preclude a
claim by a Participant arising from a breach by the Company of the terms of such
Participant’s Award Agreement.

(9) Management Stockholders Agreement. Unless otherwise specifically provided,
all Awards issued under the Plan and all Stock issued thereunder will be subject
to the Management Stockholders Agreement. No Award will be granted to a
Participant and no Stock will be delivered to a Participant, in either case,
until the Participant has executed and become a party to the Management
Stockholders Agreement.

 

-4-



--------------------------------------------------------------------------------

(b) Additional Rules Applicable to Awards Requiring Exercise

(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator), which may be an electronic notice, signed
(including electronic signature in form acceptable to the Administrator) by the
appropriate person and accompanied by any payment required under the Award. If
the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so.

(2) Exercise Price. The Administrator will determine and set forth in an Award
Agreement the exercise price (or the base value from which appreciation is to be
measured) of each Award requiring exercise. The initial exercise or base price
as so determined by the Administrator shall in no event be less than 100% (in
the case of an ISO granted to a ten-percent shareholder within the meaning of
subsection (b)(6) of Section 422, 110%) of the Fair Market Value of the Stock
subject to the Award, determined as of the date of grant.

(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the exercise price shall be paid as follows: (a) by cash
or check acceptable to the Administrator, (b) to the extent permitted by the
Administrator or specifically provided for in an Award Agreement, on a cashless
basis under which shares of Stock otherwise deliverable under the Award and
having a Fair Market Value equal to the exercise price are withheld by the
Company, (c) by such other means, if any, as may be acceptable to the
Administrator, (d) following an IPO, subject to restrictions applicable to such
Shares, by means of a broker assisted exercise program acceptable to the
Administrator, or (e) by any combination of the foregoing permissible forms of
payment. No Award requiring exercise or portion thereof may be exercised unless,
at the time of exercise, the Fair Market Value of the shares of Stock subject to
such Award or portion thereof exceeds the exercise price for the Award or such
portion.

(4) Maximum Term. The maximum term of each Award requiring exercise shall be ten
(10) years from the date of grant (five (5) years from the date of grant in the
case of an ISO granted to a ten-percent shareholder within the meaning of
subsection (b)(6) of Section 422).

(5) ISOs. No ISO may be granted under the Plan after February 26, 2020, but ISOs
previously granted may extend beyond that date.

(c) Lawful Consideration

Awards of Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Stock Units, may be made in exchange for such lawful
consideration, including services, as the Administrator determines.

 

-5-



--------------------------------------------------------------------------------

7.    EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise provided in an Award Agreement, the
following provisions shall apply in the event of a Covered Transaction:

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption or continuation of some or all outstanding Awards or for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.

(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below, the
Administrator may provide for payment (a “cash-out”), with respect to some or
all Awards or any portion thereof, equal in the case of each affected Award or
portion thereof to the excess, if any, of (A) the Fair Market Value of one share
of Stock times the number of shares of Stock subject to the Award or such
portion, over (B) the aggregate exercise or purchase price, if any, under the
Award or such portion (in the case of an SAR, the aggregate base value above
which appreciation is measured), in each case on such payment terms (which need
not be the same as the terms of payment to holders of Stock) and other terms,
and subject to such conditions, as the Administrator determines; provided, that
the Administrator shall not exercise its discretion under this Section 7(a)(2)
with respect to an Award or portion thereof providing for “nonqualified deferred
compensation” subject to Section 409A in a manner that would constitute an
extension or acceleration of, or other change in, payment terms if such change
would be inconsistent with the applicable requirements of Section 409A.

(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, continuation, substitution or cash-out, then subject to Section
7(a)(5) below, the Administrator may provide that each Award requiring exercise
will become exercisable, and the delivery of any shares of Stock remaining
deliverable under each outstanding Award of Stock Units (including Restricted
Stock Units and Performance Awards to the extent consisting of Stock Units) will
be accelerated and such shares will be delivered, prior to the Covered
Transaction, in each case on a basis that gives the holder of the Award a
reasonable opportunity, as determined by the Administrator, following exercise
of the Award or the delivery of the shares, as the case may be, to participate
as a stockholder in the Covered Transaction; provided, that to the extent
acceleration and/or delivery pursuant to this Section 7(a)(3) of an Award
subject to Section 409A would cause the Award to fail to satisfy the
requirements of Section 409A, the Award shall not be accelerated and/or
delivered and the Administrator in lieu thereof shall take such steps as are
necessary to ensure that payment of the Award is made in a medium other than
Stock and on terms that as nearly as possible, but taking into account
adjustments required or permitted by this Section 7, replicate the prior terms
of the Award.

 

-6-



--------------------------------------------------------------------------------

(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
will terminate upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than Stock; and (iii) outstanding shares of Restricted
Stock (which shall be treated in the same manner as other shares of Stock,
subject to Section 7(a)(5) below).

(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, consistent with Section 409A, as the Administrator deems appropriate to
reflect any performance or other vesting conditions to which the Award was
subject and that did not lapse (and were not satisfied) in connection with the
Covered Transaction. For purposes of the immediately preceding sentence, a
cash-out under Section 7(a)(2) above or the acceleration of exercisability of an
Award under Section 7(a)(3) above shall not, in and of itself, be treated as the
lapsing (or satisfaction) of a performance or other vesting condition. In the
case of Restricted Stock that does not vest in connection with the Covered
Transaction, the Administrator may require that any amounts delivered, exchanged
or otherwise paid in respect of such Stock in connection with the Covered
Transaction be placed in escrow or otherwise made subject to such restrictions
as the Administrator deems appropriate to carry out the intent of the Plan.

(b) In the event of a Change of Control (whether or not constituting a Covered
Transaction), the Administrator shall provide, to the extent consistent with
Section 409A, that any Award continued or assumed in such transaction, and any
new award substituted for an Award that terminates in connection with such
transaction, (any of the foregoing, a “Continuing Award”), to the extent not
otherwise vested, shall be subject to the following special rule: To the extent
the vesting of any Continuing Award depends solely on the continued Employment
of the Participant and the Participant’s Employment is either (i) involuntarily
terminated (other than for Cause) within two years following the Change of
Control, or is (ii) voluntarily terminated by the Participant, within two years
following the Change of Control, for Good Reason, any remaining
Employment-related vesting conditions shall be treated as having been satisfied
immediately prior to such termination. Nothing in this Section 7(b) shall be
construed to affect any performance-based vesting condition to which a
Participant’s Award may be subject.

(c) Changes in, Distributions With Respect To and Redemptions of the Stock

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator shall make
appropriate adjustments to the maximum number of shares specified in Section
4(a) that may be delivered under the Plan and shall also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(c)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(c)(1), or
any other event, if the

 

-7-



--------------------------------------------------------------------------------

Administrator determines that adjustments are appropriate to avoid distortion in
the operation of the Plan and to preserve the value of Awards made hereunder,
subject to requirements for qualification, including continued qualification, of
ISOs under Section 422 and to the requirements of Section 409A. Without limiting
the generality of the foregoing, upon the occurrence of a cash distribution with
respect to the Stock that constitutes a “corporate transaction” described in
Treasury Regs. §1.424-1(a)(3)(ii) (an “extraordinary dividend”), the per share
exercise price of each outstanding Stock Option shall be reduced following the
extraordinary dividend by an amount equal to the lesser of (i) the per share
extraordinary dividend, or (ii) the maximum reduction that can be made without
jeopardizing the Stock Option’s status as an exempt stock right under Section
409A and without otherwise resulting in an acceleration of taxable income under
the Stock Option, all as determined by the Administrator; provided, however,
that, to the extent permitted by Section 409A, the Administrator may determine,
in its sole discretion, to pay a cash bonus on such terms as the Administrator
determines with respect to all or a portion of the Stock Options outstanding on
the date of the extraordinary dividend in lieu of reducing the exercise price of
such Stock Options as provided for in this Section 7(c)(2).

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

8.    LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or remove any restriction from shares of Stock previously delivered under
the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act or any applicable state or
foreign securities laws. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock, and the Company may hold the
certificates pending lapse of the applicable restrictions.

9.    AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award (whether by amendment to
the Plan or the applicable Award Agreement) so as to affect adversely the
Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so in an Award Agreement or the Plan at the time of the
Award. Any amendments to the Plan shall be conditioned upon stockholder approval
only to the extent, if any, such approval is required by applicable law
(including the Code), as determined by the Administrator.

 

-8-



--------------------------------------------------------------------------------

10.    OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the right of the Company or an Affiliate to award a person bonuses or other
compensation in addition to Awards under the Plan.

11.    WAIVER OF JURY TRIAL

By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.

12.    ESTABLISHMENT OF SUB-PLANS

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction that is not affected.

13.    GOVERNING LAW

Except as otherwise provided by the express terms of an Award Agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan and all claims or disputes arising out of our based upon the Plan
or any Award under the Plan or relating to the subject matter hereof or thereof
shall be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.

14.    EFFECTIVE DATE

The Plan shall be effective upon approval by the Board.

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

Definitions of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Board or, if one has been appointed, the Committee. The
Board may delegate (i) to one or more of its members such of its duties, powers
and responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant rights or options to the extent permitted by Section
157(c) of the Delaware General Corporation Law; and (iii) to such Employees or
other persons as it determines such ministerial tasks as it deems appropriate.
In the event of any such delegation, the term “Administrator” shall include the
person or persons so delegated to the extent of such delegation.

“Affiliate”: Any corporation or other entity that is an “Affiliate” of the
Company within the meaning of the Management Stockholders Agreement.

“Award”: Any or a combination of the following:

 

  (i) Stock Options,

 

  (ii) SARs

 

  (iii) Restricted Stock,

 

  (iv) Unrestricted Stock,

 

  (v) Stock Units, including Restricted Stock Units; and

 

  (vi) Performance Awards.

“Award Agreement”: A written agreement between the Company and the Participant
evidencing the Award.

“Board”: The Board of Directors of Quintiles IMS Holdings, Inc.

“Cause”: In the case of any Participant who is party to an employment,
severance-benefit or change in control agreement that contains a definition of
“Cause,” the definition set forth in such agreement shall apply with respect to
such Participant under the Plan during the term of such agreement. In the case
of any other Participant, “Cause” shall mean: (i) a material breach by the
Participant of his or her employment agreement with the Company or an Affiliate,
any equity grant agreement, or any policy of the Company or its Affiliates; (ii)
the failure by the Participant to reasonably and substantially perform his or
her duties to the Company or any of its Affiliates, which failure is materially
damaging to the financial condition or reputation of the Company or its
Affiliates; (iii) the Participant’s willful misconduct or gross negligence which
is injurious to the Company or an Affiliate; or (iv) the commission by the
Participant of a felony or other serious crime involving moral turpitude. In the
case of clauses (i) and (ii) above, the

 

-10-



--------------------------------------------------------------------------------

Company shall permit the Participant up to fifteen days to cure such breach or
failure if reasonably susceptible to cure. If, subsequent to the Participant’s
termination of employment hereunder for other than Cause, it is determined in
good faith by the Company that the Participant’s employment could have been
terminated for Cause, the Participant’s employment shall be deemed to have been
terminated for Cause retroactively to the date the events giving rise to such
Cause occurred.

“Change of Control”: “Change of Control” as that term is defined in the
Management Stockholders Agreement.

“CEO”: The chief executive officer of Quintiles IMS Holdings, Inc..

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect. References
to the Code shall include any regulations promulgated thereunder.

“Committee”: One or more committees of the Board.

“Company”: Quintiles IMS Holdings, Inc.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company or an Affiliate is not the surviving
corporation or which results in the acquisition of all or substantially all of
the Company’s then outstanding common stock by a single person or entity or by a
group of persons and/or entities acting in concert, (ii) a sale or transfer of
all or substantially all the Company’s assets, or (iii) a dissolution or
liquidation of the Company. Where a Covered Transaction involves a tender offer
that is reasonably expected to be followed by a merger described in clause (i)
(as determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

“Disability”: In the case of any Participant who is a party to an employment or
severance-benefit agreement that contains a definition of “Disability,” the
definition set forth in such agreement shall apply with respect to such
Participant under the Plan. In the case of any other Participant, “Disability”
shall mean a disability that would entitle a Participant to long-term disability
benefits under the Company’s long-term disability plan in which the Participant
participates. Notwithstanding the foregoing, in any case in which a benefit that
constitutes or includes “nonqualified deferred compensation” subject to Section
409A would be payable by reason of Disability, the term “Disability” shall mean
a disability described in Treas. Regs. § 1.409A-3(i)(4)(i)(A).

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Unless the Administrator provides otherwise: A
Participant who receives an Award in his or her capacity as an Employee will be
deemed to cease Employment when the employee-employer relationship with the
Company and its Affiliates ceases. A Participant who receives an Award in any
other capacity will be deemed to continue Employment so long as the Participant
is providing services in a capacity described in Section 5.

 

-11-



--------------------------------------------------------------------------------

If a Participant’s relationship is with an Affiliate and that entity ceases to
be an Affiliate, the Participant will be deemed to cease Employment when the
entity ceases to be an Affiliate unless the Participant transfers Employment to
the Company or its remaining Affiliates. In any case where a cessation of a
Participant’s Employment would affect the Participant’s rights to payment under
an Award that includes nonqualified deferred compensation subject to 409A,
references to termination or cessation of Employment or similar or correlative
terms shall be construed to require a “separation from service” (as that term is
defined in Treas. Regs. § 1.409A-1(h)) from the Company and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Treas. Regs. § 1.409A-1(h)(3). The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Treas. Regs. § 1.409A-1(h) for purposes of determining whether a “separation
from service” has occurred. Any such written election shall be deemed a part of
the Plan.

“Fair Market Value”: Fair market value determined in accordance with Section
6(a)(2).

“Good Reason”: In the case of any Participant who is party to an employment,
severance-benefit or change in control agreement that contains a definition of
“Good Reason,” the definition set forth in such agreement shall apply with
respect to such Participant under the Plan during the term of such agreement. In
the case of any other Participant, “Good Reason” shall mean any of the following
events or conditions occurring without the Participant’s express written
consent, provided that the Participant shall have given notice of such event or
condition within a period not to exceed ninety (90) days of the initial
existence of such event or condition and the Company shall not have remedied
such event or condition within thirty (30) days after receipt of such notice:
(i) a materially adverse alteration in the nature or status of the Participant’s
responsibilities or the conditions of employment; (ii) a material reduction in
the Participant’s annual base salary or any target bonus; (iii) a change of
fifty (50) miles or more in the Participant’s principal place of employment,
except for required travel on business to an extent substantially consistent
with the Participant’s business travel obligations; or (iv) the failure by the
Company or its Affiliates, as applicable, to pay to the Participant any material
portion of the Participant’s compensation or to pay any material portion of an
installment of deferred compensation under any deferred compensation program of
the Company or its Affiliates, as applicable, within a reasonable time after the
date such compensation is due.

“IPO”: “Initial Public Offering” as that term is defined in the Management
Stockholders Agreement.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO.

“Management Stockholders Agreement”: Management Stockholders Agreement, dated as
of February 26, 2010, among the Company and certain affiliates, stockholders and
Participants, as amended or modified from time to time.

 

-12-



--------------------------------------------------------------------------------

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria.

“Performance Criteria”: Specified criteria the satisfaction of which is a
condition for the grant, exercisability, vesting or full enjoyment of an Award.
If a Performance Award so provides, such criteria may be made subject to
appropriate adjustments taking into account the effect of significant corporate
transactions or similar events for the purpose of maintaining the probability
that the specified criteria will be satisfied. Such adjustments shall be made
only in the amount deemed reasonably necessary, after consultation with the
Company’s accountants, and the CEO if required by the Award Agreement, to
reflect accurately the direct and measurable effect of such event on such
criteria, to the extent required by the Award Agreement.

“Plan”: The Healthcare Technology Holdings, Inc. 2010 Equity Incentive Plan as
from time to time amended and in effect.

“Restricted Stock”: An Award of Stock for so long as the Stock remains subject
to restrictions under this Plan or such Award requiring that it be redelivered
or offered for sale to the Company if specified conditions are not satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.”

“Retirement:” Retirement from active employment with the Company or an Affiliate
after age 65, or after age 55 and completion of at least 5 years of employment
with the Company or an Affiliate (including employment with IMS Health
Incorporated and its subsidiaries prior to February 26, 2010).

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Stock”: Common Stock of the Company, par value $0.01 per share.

“Stock Option”: An option entitling the recipient to acquire shares of Stock
upon payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the Plan. 

 

 

-13-



--------------------------------------------------------------------------------

EXHIBIT B

All SARs have expired as of the Effective Date.

 

-14-



--------------------------------------------------------------------------------

CALIFORNIA SUPPLEMENT

Pursuant to Section 12 of the Plan, this supplement has been adopted for
purposes of satisfying the requirements of Section 25102(o) of the California
Corporations Code, to the extent applicable. This supplement may be amended by
the Administrator without the approval of the Company, as necessary or desirable
to comply with California law. Any Awards granted under the Plan to a
Participant who is a resident of the State of California on the date of grant (a
“California Participant”) shall be subject to the following additional
limitations, terms and conditions, to the extent applicable:

1. Maximum Duration of Awards. No Award granted to a California Participant will
be for a term in excess of 10 years.

2. Minimum Conversion Period Following Termination. Unless the employment of a
California Participant holding an otherwise vested Stock Option is terminated
for Cause, in the event of termination of employment of such Participant, he or
she shall have the right to exercise the vested Stock Option as follows: (i) for
a period of at least six months from the date of termination, if termination was
caused by such Participant’s death or “permanent and total disability” (within
the meaning of Section 22(e)(3) of the Code) and (ii) for a period of at least
30 days from the date of termination, if termination was caused other than by
such Participant’s death or “permanent and total disability” (within the meaning
of Section 22(e)(3) of the Code), but in no event later than the latest date on
which such Participant could have exercised such Stock Option in the absence of
a termination of employment.

 

-15-